Citation Nr: 0313946	
Decision Date: 06/25/03    Archive Date: 06/30/03

DOCKET NO.  98-20 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for 
schizophrenia, paranoid type.  

2.  Entitlement to a total rating based upon individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Susan Mi Ah Kim, Associate Counsel



INTRODUCTION

The veteran had active military service from October 1972 to 
May 1975.  

This appeal is before the Board of Veterans' Appeals (Board) 
from rating decisions from the Los Angeles, California, 
Department of Veterans Affairs (VA) Regional Office (RO).  

An August 1997 rating decision increased a noncompensable 
rating for schizophrenia, paranoid type, to 10 percent from 
March 1996, and the veteran perfected an appeal of the 10 
percent rating.  Although a September 1998 rating decision 
increased the rating to 30 percent from March 1996 and a 
February 2000 rating decision increased the rating to 50 
percent from March 1996, the claim for a rating in excess of 
50 percent remains before the Board.  The veteran is presumed 
to seek the maximum benefit allowed by law or regulations, 
where less than the maximum benefit is awarded.  AB v. Brown, 
6 Vet. App. 35, 38 (1993).  

In addition, despite the sequence of the March 2002 rating 
decision, which denied entitlement to TDIU, the April 2002 
notice of disagreement, the March 2002 supplemental statement 
of the case, and the May 2002 substantive appeal, the 
veteran's statements were adequate to perfect an appeal of 
the March 2002 denial of TDIU.  See Archbold v. Brown, 9 Vet. 
App. 124, 132 (1996).  

In March 2003, the Board remanded the case to schedule a 
travel board hearing for the veteran.  Appellate review of 
the issue of entitlement to TDIU will be deferred pending 
completion of the development requested in the REMAND portion 
of this decision.  




FINDINGS OF FACT

1.  An August 2001 VA mental disorders examination was 
scheduled for the veteran because entitlement to a rating in 
excess of 50 percent for schizophrenia, paranoid type, could 
not be established without a current VA examination and 
medical opinion.  

2.  Good cause has not been shown for the veteran's failure 
to report for the scheduled August 2001 VA mental disorders 
examination.  


CONCLUSION OF LAW

The criteria for entitlement to a rating in excess of 50 
percent for schizophrenia, paranoid type, have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.655, 
4.1, 4.2, 4.7, 4.130, Diagnostic Code 9203 (2002) (effective 
November 7, 1996); 38 C.F.R. § 4.132, Diagnostic Code 9203 
(1996) (effective prior to November 7, 1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Fulfillment of VA's duty to assist and inform the veteran

The VA has fulfilled its duty to assist and inform the 
veteran in the development of the increased rating claim in 
compliance with The Veterans Claims Assistance Act of 2000.  
The VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the VA.  
38 U.S.C.A. § 5103A (West 2002).  The VA shall notify the 
claimant and the claimant's representative, if any, of the 
evidence that is necessary to substantiate the claim, which 
evidence the claimant is to provide, and which evidence the 
VA will attempt to obtain for the claimant.  See 38 U.S.C.A. 
§ 5103(a) (West 2002).  

The veteran provided sworn testimony at a regional office 
hearing in May 2000, and he was previously scheduled for a 
travel board hearing in May 2002.  After receiving the 
notice, he wrote that he could not attend.  Later, he 
indicated that he could attend the May 2002 hearing after all 
and asked whether he could keep the same hearing date.  He 
specifically requested that someone let him know whether this 
was possible.  A number of overlapping letters and memos 
between the veteran's representative and the VA hearing 
section address whether the veteran wanted to postpone his 
hearing but do not clearly show that the RO informed the 
veteran that the original May 2002 hearing date would be held 
open for him.  The veteran did not attend the May 2002 
hearing, but his December 2002 handwritten note requested a 
travel board hearing.  As a result, in March 2003, the Board 
remanded the case to schedule a travel board hearing for the 
veteran.  In April 2003, the RO mailed a timely notice of a 
scheduled May 2003 travel board hearing to the veteran at his 
last known address, which an April 2003 notice from the 
postal service shows was "General Delivery" at a specific 
California zip code.  38 C.F.R. § 19.76 (2002).  The veteran 
is presumed to have received the April 2003 letter because it 
was not returned in the mail.  The law requires only that the 
VA mail a notice; it then presumes the regularity of the 
administrative process "in the absence of clear evidence to 
the contrary."  Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994).  In spite of his frequent requests for a travel board 
hearing, the veteran failed to appear at the scheduled May 
2003 hearing.  He and his representative did not request or 
file a motion for a new hearing, and they did not explain why 
he failed to appear.  The veteran cannot claim that he was 
incarcerated during the missed May 2003 hearing because his 
December 2002 statement asserts that he was released from 
county jail in April 2002.  Therefore, the Board will 
adjudicate the increased rating claim based on the current 
evidence of record as though the veteran's numerous requests 
for a travel board hearing had been withdrawn.  38 C.F.R. 
§ 20.704(d) (2002).  

In any event, the veteran and his representative filed 
numerous lay statements with the RO, and the RO obtained the 
available service medical records and medical records from 
the identified health care providers.  Although the veteran 
received a VA mental disorders examination in December 1999, 
he failed to appear for a scheduled August 2001 VA mental 
disorders examination, which was necessary to obtain a 
medical opinion as to the current level of disability from 
the veteran's paranoid schizophrenia.  The RO mailed a 
written notice of the scheduled August 2001 VA mental 
disorders examination to the veteran at his last known 
address of record in July 2001.  The veteran is presumed to 
have received this notice because it was not returned in the 
mail.  Mindenhall, 7 Vet. App. at 274.  The July 2001 letter 
was mailed to the correct address because the veteran used 
the same as his return address on April 2002 correspondence 
to the VA.  The veteran failed to report for the August 2001 
VA examination, according to a note on an August 2001 VA 
invoice, and he failed to provide good cause for missing the 
August 2001 VA examination.  The record does not reflect that 
he was incarcerated during the missed August 2001 VA 
examination because his December 2002 statement asserts that 
a misdemeanor offense in October 2001 led to his jail time.  
Therefore, the claim of entitlement to a rating in excess of 
50 percent for schizophrenia, paranoid type, must be denied 
and the claim of entitlement to TDIU must be decided on the 
evidence of record.  When entitlement to a benefit requested 
in a claim for increase cannot be established without a 
current VA examination, or reexamination, and a claimant, 
without good cause, fails to report for such examination, or 
reexamination, the claim shall be denied.  When entitlement 
to a benefit requested in an original compensation claim 
cannot be established without a current VA examination and a 
claimant, without good cause, fails to report for such 
examination, the claim shall be rated based on the evidence 
of record.  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant, 
death of an immediate family member, etc.  38 C.F.R. § 3.655.  

Notice of multiple rating actions from August 1997 to March 
2002 were mailed to the veteran at his last known address of 
record to inform him of applicable laws and regulations, the 
evidence needed to substantiate the increased rating claim, 
and which party was responsible for obtaining specific types 
of evidence.  The VA has fulfilled its duty to assist and 
inform the veteran in the development of the increased rating 
claim because he was informed of the applicable laws and 
regulations, the evidence needed to substantiate the claim, 
told which party was responsible for obtaining specific types 
of evidence, provided ample opportunity to submit such 
evidence, and the VA has obtained such evidence or confirmed 
its unavailability.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. 
Cir. 1997).  


Entitlement to a rating in excess of 50 percent for 
schizophrenia, paranoid type

A March 1985 Board decision granted service connection for 
schizophrenia, and a May 1985 rating decision assigned an 
initial noncompensable rating from August 1982.  Rating 
decisions in June 1989 and April 1990 continued the 
noncompensable rating.  The rating decisions from May 1985 to 
April 1990 became final because the veteran was informed of 
each of the decisions by letter, and a notice of disagreement 
was not filed within the prescribed time period.  38 C.F.R. 
§§ 20.200, 20.201, 20.202, 20.302 (2002).  

The August 1997 rating decision increased the rating for 
schizophrenia, paranoid type, to 10 percent from March 1996, 
and the veteran perfected a timely appeal of the 10 percent 
rating.  The September 1998 rating decision increased the 
rating to 30 percent from March 1996, the February 2000 
rating decision increased the rating to 50 percent from March 
1996, and the May 2000 and March 2002 rating actions 
continued the 50 percent rating.  

For the veteran to prevail in a claim for increased rating, 
the evidence must show that paranoid schizophrenia has caused 
greater impairment of his earning capacity in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2002).  
The rating must be considered from the point of view of the 
veteran working or seeking work and the ability of the 
veteran's psyche to function under the ordinary conditions of 
daily life, including employment and self-support.  See 
38 C.F.R. §§ 4.2, 4.10.  The VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

The August 2001 VA mental disorders examination was scheduled 
because it was necessary to obtain a medical opinion as to 
the level of disability from the veteran's paranoid 
schizophrenia.  His absence from the scheduled August 2001 VA 
examination was without good cause because he had not 
withdrawn his claim in writing and because he provided no 
other explanation for his failure to report.  The RO's July 
2001 notice of examination letter informed the veteran that 
failure to report for a VA examination could have adverse 
consequences.  The veteran has had twenty months after the 
missed August 2001 examination in which to contact the VA or 
his representative to reschedule the VA examination, but he 
has not.  Accordingly, the claim of entitlement to a rating 
in excess of 50 percent for schizophrenia, paranoid type, 
must be denied.  See 38 C.F.R. § 3.655.  


ORDER

Entitlement to a rating in excess of 50 percent for 
schizophrenia, paranoid type, is denied.  


REMAND

Without data from the missed August 2001 VA mental disorders 
examination, which was to have shown the level of disability 
from the veteran's only service-connected disability, the 
Board will have to decide the claim of entitlement to TDIU 
based on the evidence of record.  See 38 C.F.R. § 3.655.  

The Board will first consider whether TDIU can be established 
on a schedular basis.  TDIU may be assigned, where the 
schedular rating is less than total, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities.  See 38 C.F.R. 
§§ 3.340(a)(1), 4.15, 4.16(a) (2002).  Substantially gainful 
employment is defined as employment ordinarily followed by 
the non-disabled to earn a livelihood, with earnings common 
to the particular occupation in the community where the 
veteran resides.  Annual income from substantially gainful 
employment should exceed the poverty threshold for one person 
and provide, at the very minimum, a living wage.  VA 
Adjudication Manual, M21-1, Paragraph 50.55(8); Beatty v. 
Brown, 6 Vet. App. 532, 538 (1994); Faust v. West, 13 Vet. 
App. 342, 355-56 (2000).  

Unfortunately, without the needed data from the missed August 
2001 VA examination, the disability rating for schizophrenia, 
paranoid type, remains at 50 percent and falls short of the 
minimum rating required for TDIU on a schedular basis.  If 
there is only one service-connected disability, it shall be 
ratable at 60 percent or more to qualify for TDIU on a 
schedular basis.  See 38 C.F.R. §§ 3.340(a)(1), 4.15, 
4.16(a).  

Because the percentage standards set forth in 38 C.F.R. 
§ 4.16(a) are not met, the Board must decide whether referral 
for consideration of TDIU on an extraschedular basis is 
warranted.  Bowling v. Principi, 15 Vet. App. 1, 6 (2002).  
To accord justice to the exceptional case where schedular 
evaluations are inadequate, the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities if the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1) (2002).  

In this case, enough of the lay and medical evidence hints at 
unemployability characterized by marked interference with 
employment and frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  VA vocational rehabilitation reports, a February 
1990 VA treatment report, and a December 1997 VA examination 
report show that the veteran never graduated from high school 
and that he attended beauty school off and on after service 
but never established a cosmetology career.  At VA 
appointments and examinations in February 1990, December 
1997, and December 1999, and in a May 2000 statement, the 
veteran admitted working less than three months at any job.  
The ability to work only a few hours a day or only 
sporadically cannot be considered substantially gainful 
employment.  South v. Derwinski, 3 Vet. App. 121, 124 (1992).  
The veteran eventually quit each job because he was paranoid 
and thought people were watching and following him in order 
to sabotage him.  For example, he immediately quit his job 
and gave up on a cosmetology career after he burned his hands 
with a bad bottle of hair permanent solution in February 
1990.  

In addition, according to the veteran's assertions, his 
annual income for the last ten years fell below the poverty 
threshold for one person.  Marginal employment is deemed to 
exist when a veteran is working but earns an annual income 
that falls below the poverty threshold for one person, as 
established by the U.S. Department of Commerce, Bureau of the 
Census.  38 C.F.R. § 4.16(a).  His sister and mother have 
provided almost all of the veteran's financial support since 
service.  In hopes of finding and keeping work, the veteran 
returned to live in his country of birth, El Salvador, from 
1990 to 1995.  Even then, he remained unemployed and 
dependent on his sister.  It was then that the veteran 
decided that he could never marry because schizophrenia made 
it impossible to support a family.  

Significantly, at least three doctors examined the veteran 
and found him unemployable due to paranoid schizophrenia.  An 
April 1991 letter from a private doctor in El Salvador 
confirmed that he had prescribed medications to treat the 
veteran's paranoid schizophrenia and that it was uncertain as 
to whether the veteran would ever be able to reenter the 
workforce.  After the veteran returned from El  Salvador in 
March 1996, he was treated regularly at the VA Medical 
Center.  His treating VA psychiatrist opined in September 
1997 and November 1998 that paranoid schizophrenia had caused 
the veteran to have somatic delusions, persistent head and 
facial pain, auditory hallucinations, ideas of reference, 
anxiety, feelings of being ridiculed, and claustrophobia.  In 
December 1997, another VA psychiatrist went so far as to say 
that the veteran appeared to be 100 percent socially and 
industrially impaired from schizophrenia.  By May 1999, the 
veteran's regular treating VA psychiatrist opined that the 
veteran was permanently disabled and unemployable due to 
schizophrenia, paranoid type.  The December 1999 VA examiner 
noted that the veteran had been hospitalized multiple times 
for treatment of schizophrenia, including as recently as 
February 1999.  

Nor does the evidence affirmatively show that the veteran is 
capable of performing the physical and mental acts required 
to obtain and keep substantially gainful employment.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1991); Bowling, 15 Vet. 
App. at 7-8.  The only evidence of employability was partial, 
but apparently temporary, remission of paranoid schizophrenia 
in March 1997 and decade-old medical opinions that non-
service connected disabilities, and not schizophrenia, caused 
the veteran's unemployability.  The May 1989 and July 1989 VA 
examiners attributed the veteran's unemployed status to 
nonservice-connected cocaine abuse and a thought disorder, 
and in April 1998 and March 2002 statements, the veteran 
himself attributed his inability to stand and sit for 
cosmetology work to nonservice-connected lumbar arthritis.  
The veteran is a lay person who is not competent to render a 
medical opinion as to his physical and mental ability to work 
at an occupation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  

For all these reasons, the veteran's case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment and frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).  Therefore, the rating board should submit 
this case to the Director, Compensation and Pension Service, 
for extraschedular consideration.  See 38 C.F.R. § 4.16(b).  

To ensure that the VA has fulfilled its duty to assist and 
inform the veteran in the development of the TDIU claim, the 
case is remanded to the RO for the following development:  

1.  The RO should submit the claim for 
TDIU, with a full statement as to the 
veteran's service-connected disability, 
employment history, educational and 
vocational attainment, and all other 
factors having a bearing on the issue, to 
the Director, Compensation and Pension 
Service, for extraschedular 
consideration.  See 38 C.F.R. § 4.16(b).  

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  See 38 U.S.C.A. §§ 5103(a), 
5103A (West 2002); Quartuccio v. Principi 
, 16 Vet. App. 183, 187 (2002); McKnight 
v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 
1997).  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
are fully complied with and satisfied.  
38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2002).  Any binding and 
pertinent court decisions that are 
subsequently issued should also be 
considered.  

3.  After undertaking any development 
deemed essential, the RO should 
readjudicate the claim of entitlement to 
TDIU based upon the entire evidence of 
record.  All pertinent law, Court 
decisions, and regulations should be 
considered.  If the claim remains in 
denied status, the veteran and his 
representative, if any, should be 
provided with a supplemental statement of 
the case, which includes notice of any 
additional pertinent laws and regulations 
that were used, and a full discussion of 
action taken on the veteran's claim.  The 
RO's actions should follow the Court's 
instructions detailed in Gilbert v. 
Derwinski, 1 Vet. App. 49, 59 (1990).  
The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  A reasonable 
period of time for a response should be 
afforded.  

4.  Thereafter, if appropriate, the claim 
should be returned to the Board for 
further appellate review.   By this 
remand, the Board intimates no opinion as 
to any final outcome warranted.  No 
action is required of the veteran until 
he is notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

